Judgments dismissing petitions entered December 4, 1969, and January 30, 1970, unanimously affirmed, with one bill of $50 costs and disbursements to respondents. The dismissal of the petitions herein is upon the ground that the petitions failed to allege any facts that would show the determinations of respon*756dent Superintendent of Banks to have been arbitrary or capricious. We have considered the petitions on the merits and do not pass upon the question of whether petitioner has standing to question the approval of respondent. In that connection the affirmance by this court without opinion (20 A D 2d 682) of Matter of Franklin Nat. Bank v. Superintendent of Banks (40 Mise 2d 565) does not necessarily indorse the Special Term holding that the petitioners there had no standing. Concur — Eager, J. P., Capozzoli, Nunez and Steuer, JJ.